NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAR 08 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

WAH YUET (USA), INC.,                            No. 06-55709

             Plaintiff,                          D.C. No. CV-04-09145-CAS

 and
                                                 MEMORANDUM *
YONG LI CHEN,

             Plaintiff - Appellant,

  v.

ERIC H. HOLDER Jr., Attorney General;
TOM RIDGE, Secretary of the United
States Department of Homeland Security;
DONALD NEUFELD, Director of the
United States Citizenship and Immigration
Services; US CITIZENSHIP AND
IMMIGRATION SERVICES,

             Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted March 3, 2010**
                               Pasadena, California

Before: GOULD, IKUTA and N.R. SMITH, Circuit Judges.



      Because the Immigration and Naturalization Service (now U.S. Citizenship

and Immigration Services (“USCIS”)) received a report from an agent of the anti-

fraud unit of the Consulate General indicating that Wah Yuet no longer maintained

a qualifying relationship with its former parent company, see 8 U.S.C.

§ 1153(b)(1)(C), 8 C.F.R. § 204.5(j)(2), substantial evidence supports USCIS’s

determination that there was “good and sufficient cause” to revoke Wah Yuet’s I-

140, 8 U.S.C. § 1155. No record evidence compels the conclusion, contrary to that

of USCIS, that such a qualifying relationship continued to exist “at the time the

[revocation] decision was issued.” Herrera v. U.S. Citizenship & Immigration

Servs., 571 F.3d 881, 886 (9th Cir. 2009). Indeed, no record evidence indicates

any continuing relationship between Wah Yuet and its one-time parent corporation

after 1997.

      Furthermore, the Administrative Appeals Office (“AAO”) did not abuse its

discretion in dismissing Chen’s appeal. Substantial evidence supports the AAO’s

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
conclusion that USCIS sent a Notice of Intent to Revoke (“NOIR”) to the proper

address on file. The record does not compel the conclusion that written

notification of Wah Yuet’s change of address was filed with the INS prior to the

date of the NOIR. See 8 C.F.R. § 205.2.

      Because in the wake of the revocation of the I-140 Chen could not

demonstrate that he was “eligible to receive an immigrant visa” as required by 8

U.S.C. § 1255(a), USCIS did not abuse its discretion in denying Chen’s I-485

application for adjustment of status. The Portability Provision, 8 U.S.C. § 1154(j),

is inapplicable to this case. See Herrera, 571 F.3d at 889.

      AFFIRMED.




                                          3